On Petition for Rehearing.
Nichols, J.
*5493. *548The appellant contends that, although the second paragraph of the complaint contains *549“some allegations bordering on the doctrine of last clear chance, it does not allege facts to show that the appellee knew of decedent’s presence on the track in time to have avoided the injury and hence cannot be fairly said to be drawn on that theory, in other words, the theory of this paragraph is that decedent was rightfully on the track under an implied license and that his death resulted from the original negligence chargeable to the appellee.” We are wholly unable to harmonize this statement with the following averment quoted from the plaintiff’s second paragraph of complaint, speaking of appellant’s decedent: “While upon said switch track and in the customary and lawful use of the same, the said defendant propelled one of its locomotive engines and train of cars along said track and suddenly and without any warning or notice of its intention so to do negligently and carelessly switched its locomotive engine and said train of cars from the main track to said switch track so being used by decedent, who was in entire ignorance of any peril or danger, with full knowledge of decedent’s presence and peril caused solely by the movements of said locomotive and train of cars and with full knoidedge of his ignorance of danger and peril, negligently and carelessly ran its said locomotive engine and train of cars against, upon and over said decedent, instantly killing him.” With these averments, it can make no difference whether the appellant’s decedent was upon the appellee’s tracks under an implied license based upon one state of facts or upon some other state of facts, or whether he was there as a trespasser, for, under the doctrine of last clear chance, the appellee could not escape its liability even though the decedent *550was a trespasser, where, before the commission of its negligent act, the presence of the decedent and his ignorance of his peril and danger were known to the appellee in time to have avoided his injury by the use of ordinary care. 29 Cyc 443; Chicago, etc., R. Co. v. Pritchard (1907), 168 Ind. 398, 414, 79 N. E. 508, 81 N. E. 78, 9 L. R. A. (N. S.) 857. This being the law, the facts necessary to a recovery would not have made it incumbent upon the appellant to show that her decedent was rightfully upon the appellee’s tracks, under an implied license based upon either the state of facts set up-in the first paragraph of the complaint, or upon the state of facts set up in the second paragraph of complaint; for if the appellee discovered the presence of appellant’s decedent and his ignorance of his danger and peril in time to have protected him, it was its duty so to do as the one having the last clear chance, regardless of whether he was a licensee for any reason, or a trespasser, and failing so to protect him, it would have been liable in damages.
The petition for rehearing is overruled.